Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.2 Page 1 of 36




Gerald M. Salcido (11956)
jerry@salcidolaw.com
SALCIDO LAW FIRM PLLC
43 W 9000 S Ste B
Sandy UT 84070
801.413.1753 Phone
801.618.1380 Fax

Attorneys for W. Clark Aposhian


      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRCT COURT OF UTAH
                               CETNRAL DIVISION


 W. CLARK APOSHIAN,                            CIVIL ACTION NO.:

         Plaintiff,                               COMPLAINT

 v.                                          JURY TRIAL DEMANDED

 MATTHEW WHITAKER ACTING
 ATTORNEY GERNAL OF THE UNITED
 STATES,

 &

 UNITED STATES DEPARTMENT OF
 JUSTICE

 &

 THOMAS E BRANDON ACTING
 DIRECTOR BUREAU OF ALCHOL,
 TOBACCO, FIREARMS AND
 EXPLOSIVES

 &

 BUREAU OF ALCHOL, TOBACCO,
 FIREARMS AND EXPLOSIVES

         Defendants.
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.3 Page 2 of 36




                                          COMPLAINT

       Plaintiff, by his attorneys Caleb Kruckenberg and Steve Simpson of the New Civil

Liberties Alliance and local counsel Gerald M. Salcido, hereby alleges the following:

                                PRELIMINARY STATEMENT

       The U.S. Constitution vests “All legislative Powers” in the Congress and directs that the

President “shall take Care that the Laws be faithfully executed … .” U.S. Const. art I, § 1, and

art. II, § 3 (emphasis added). It is therefore a basic tenet of our government that the Executive

Branch may not, on its own, rewrite the law as it sees fit.

       The Department of Justice and the Bureau of Alcohol, Tobacco, Firearms and

Explosives, have violated this basic premise of our Constitution by issuing the “Bump-Stock-

Type Devices” Final Rule. Contrary to statutory language enacted by Congress (and signed by

the President), and circumventing Congressional efforts to revise that language, this rule is

scheduled to make hundreds of thousands of law-abiding Americans into felons in defiance of

constitutional restraints on executive power. Whatever the merits of such a law, the Final Rule

violates the fundamental constitutional order and thus cannot be tolerated.

       Plaintiff, W. Clark Aposhian, like hundreds of thousands of his fellow Americans, legally

purchased a bump-stock device with the ATF’s express approval. And even though the law

written by Congress has not changed, the Department of Justice has ordered Mr. Aposhian to

destroy or surrender his device or face criminal prosecution. The Constitution does not permit

such lawmaking by executive fiat, and the rule must be permanently enjoined.

                                            PARTIES

1.     Plaintiff, W. Clark Aposhian, is a natural person and a resident of the State of Utah.



                                                 2
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.4 Page 3 of 36




2.     Mr. Aposhian is a law-abiding person and has no disqualification that would prevent him

from lawfully owning or operating a firearm and related accessories.

3.     Mr. Aposhian lawfully acquired a Slide Fire bump-stock device, which had been

approved for sale by the Bureau of Alcohol, Tobacco, Firearms and Explosives, for use in

recreational shooting and target practice.

4.     Mr. Aposhian currently owns a “Slide Fire” bump-stock device, which has been banned

by a final rule issued by the Department of Justice and the Bureau of Alcohol, Tobacco,

Firearms and Explosives, which will become effective on March 26, 2019. Bump-Stock-Type

Devices, 83 Fed. Reg. 66514 (Dec. 26, 2018).

5.     The Final Rule directs Mr. Aposhian to destroy or surrender his Slide Fire device by the

effective date of the rule.

6.     Defendant Matthew Whitaker, Acting Attorney General of the United States, is the acting

head of the Department of Justice.

7.     Defendant Acting AG Whitaker is sued in his official capacity.

8.     Defendant United States Department of Justice is an agency of the United States, which

is partially responsible for the administration and enforcement of the National Firearms Act and

the Gun Control Act.

9.     Defendant Thomas E. Brandon, Acting Director of the Bureau of Alcohol, Tobacco,

Firearms and Explosives, is the acting head of the Bureau of Alcohol, Tobacco, Firearms and

Explosives.

10.    Defendant Acting Director Brandon is sued in his official capacity.




                                               3
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.5 Page 4 of 36




11.    Defendant the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) is an agency

of the United States, which is partially responsible for the administration and enforcement of the

National Firearms Act and the Gun Control Act.

                                  JURISDICTION AND VENUE

12.    This Court has federal question jurisdiction pursuant to 5 U.S.C. § 702 and 28 U.S.C.

§ 1331.

13.    This Court has the authority to grant an injunction in this matter pursuant to 28 U.S.C.

§§ 2201 and 2202.

14.    Venue for this action properly lies in this district pursuant to 5 U.S.C. § 703 and 28

U.S.C. §§ 1391(b)(2), (e)(1)(C) because Mr. Aposhian resides in this judicial district, a

substantial part of the events or omissions giving rise to the claim occurred in this judicial

district, and because the property at issue in this action is situated in this judicial district.

                                    STATEMENT OF FACTS

           I. LEGAL BACKGROUND

               A. The Relevant Statutes

15.    In 1934 Congress passed the National Firearms Act (NFA), which regulated firearms

under Congress’ power to lay and collect taxes. See United States v. Dalton, 960 F.2d 121, 124

(10th Cir. 1992).

16.    Under the NFA, Congress criminalized the possession or transfer of an unregistered

firearm, while also prohibiting the registration of firearms otherwise banned by law. See 26

U.S.C. §§ 5812(a) (registration prohibited “if the transfer, receipt, or possession of the firearm

would place the transferee in violation of law”), 5861 (prohibited acts).




                                                   4
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.6 Page 5 of 36




17.    In 1968, Congress passed the Gun Control Act (GCA) criminalizing possession of

firearms for certain classes of people. See 18 U.S.C. § 921 et seq.

18.    Beginning in 1986, Congress amended the GCA, prospectively outlawing most

machineguns and simultaneously making it unlawful for any person to register those weapons.

Dalton, 960 F.2d at 122-23.

19.    Today, with limited exceptions for governmental actors and machineguns that were in

existence and registered prior to the effective date of the statute, May 19, 1986, it is a federal

felony offense for any person to “transfer or possess a machinegun.” 18 U.S.C. § 922(o).

20.    This offense is punishable by up to 10 years in federal prison for first-time offenders. 18

U.S.C. § 924(a)(2).

21.    As defined by Congress, under both the GCA and NFA, the term “machinegun” “means

any weapon which shoots, is designed to shoot, or can be readily restored to shoot,

automatically more than one shot, without manual reloading, by a single function of the trigger.

The term shall also include the frame or receiver of any such weapon, any part designed and

intended solely and exclusively, or combination of parts designed and intended, for use in

converting a weapon into a machinegun, and any combination of parts from which a

machinegun can be assembled if such parts are in the possession or under the control of a

person.” 26 U.S.C. § 5845(b); see also 18 U.S.C. § 921(23) (“The term ‘machinegun’ has the

meaning given such term in section 5845(b) of the National Firearms Act.”).

22.    The President is also empowered by the Arms Export Control Act of 1976, 22 U.S.C.

§ 2778, to limit the import and export of certain firearms. This law restricts the import and

export of “machineguns” by reference to both the GCA and the NFA. 27 C.F.R. § 447.2(a); see




                                                  5
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.7 Page 6 of 36




also 27 C.F.R. § 447.21 (U.S. Munitions Import List, Category I(b) (“Machineguns,

submachineguns, machine pistols and fully automatic rifles”)).

              B. Delegation of Statutory Authority

23.   With respect to the NFA, Congress provided that the Secretary of the Treasury was

tasked with “the administration and enforcement” of the statute, while the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF), under the authority of the Attorney General, was

tasked with issuing certain “rulings and interpretations” related to the NFA’s requirements. 26

U.S.C. § 7801(a)(2)(B).

24.   Congress has therefore purported to give the ATF the “enforcement power to interpret”

the NFA. York v. Secretary of Treasury, 774 F.2d 417, 419 (10th Cir. 1985).

25.   Congress also granted the Secretary of the Treasury the authority to “prescribe all needful

rules and regulations for the enforcement of this title, including all rules and regulations as may

be necessary by reason of any alteration of law in relation to internal revenue.” 26 U.S.C.

§ 7805(a).

26.   The ATF was under the supervision of the Department of Treasury prior to 2002, but it

now operates under the authority of the Attorney General. See 26 U.S.C. § 7801(a) (outlining

distinct NFA authority after 2002).

27.   Neither the Attorney General nor the ATF has been delegated substantive rulemaking

authority under the NFA.

28.   With respect to the GCA, Congress granted the Attorney General the authority to

“prescribe only such rules and regulations as are necessary to carry out the provisions of” the

GCA. 18 U.S.C. § 926(a). This authority had previously belonged to the Secretary of the




                                                 6
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.8 Page 7 of 36




Treasury. See Pub.L. 107-296, Title XI, § 1112(f)(6), Nov. 25, 2002, 116 Stat. 2276

(transferring Secretary’s authority to the Attorney General).

29.    The Attorney General has delegated his authority under the GCA to the ATF. 28 C.F.R.

§ 0.130(a)(1).

30.    The Attorney General has also delegated his purported authority under the NFA to the

ATF. 28 C.F.R. § 0.130(a)(2).

31.    The ATF has promulgated regulations related to the NFA at 27 C.F.R. § 479.1 and

related to the GCA at 27 C.F.R. § 478.1.

32.    As relevant here, in 1986 the ATF, acting through the Department of the Treasury, set out

a definition of “machinegun” under both the NFA and GCA, in reliance on the Secretary of

Treasury’s delegated authority under 18 U.S.C. § 926. Commerce in Firearms and Ammunition;

Temporary Rule, 51 Fed. Reg. 39612, 39613 (Oct. 29, 1986).

33.    The ATF’s definition for purposes of both acts was identical to the definition found in the

statute. See 27 C.F.R. §§ 478.11 (GCA), 479.11 (NFA).

34.    The ATF has also defined “machinegun” for purposes of the Arms Export Control Act,

and it has relied on its putative underlying authority to define the term under 18 U.S.C. § 926.

35.    Under this regulation a “‘machinegun’, ‘machine pistol’, ‘submachinegun’, or ‘automatic

rifle’ is a firearm originally designed to fire, or capable of being fired fully automatically by a

single pull of the trigger.” 27 C.F.R. § 447.11.

                 C. ATF Classifications

36.    The ATF Firearms and Ammunition Technology Division (FATD) is a division of the

ATF responsible for technical determinations concerning types of firearms approved for




                                                   7
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.9 Page 8 of 36




importation into the United States and for rendering opinions regarding the classification of

suspected illegal firearms and newly designed firearms.

37.    Within FATD, the Firearms Technology Industry Services Branch (FTISB, and formerly

the Firearms Technology Branch (FTB)) responds to industry requests regarding importation

evaluations and domestic manufacturing examinations.

38.    These entities provide guidance to the industry, by evaluating and classifying items

submitted as either being a firearm, an NFA firearm, or not subject to the jurisdiction of the

ATF.

39.    Individuals may submit letter requests to the ATF to clarify what laws and regulations the

items may or may not be subject to.

40.    ATF makes classifications based on the most current laws and regulations at the time of

submission and on the results of physical examination of that specific item.

41.    Classifications are memorialized via a letter from the ATF, and each letter is particular to

the item submitted for evaluation.

       II. ATF’S PREVIOUS ACTIONS REGARDING BUMP STOCKS

               A. ATF’s Approval of the Slide Fire Device

42.    “Bump fire” is a shooting technique where a user of a firearm quickly engages the trigger

of a semiautomatic weapon, resulting in rapid fire.

43.    As described by the ATF in a 2006 letter ruling, “‘bump fire’ is a vernacular used in the

firearms culture … meaning rapid manual trigger manipulation to simulate automatic fire.”

(underline in original).




                                                8
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.10 Page 9 of 36




44.     The ATF continued in its ruling, “As long as you must consciously pull the trigger for

each shot of the ‘bump fire’ operation, you are simply firing a semiautomatic weapon in a rapid

manner and are not violating any Federal firearm laws or regulations.”

45.     Bump fire requires two-handed operation of a firearm, where the shooter engages the

trigger with a shooting hand, while simultaneously applying forward pressure with the other

hand.

46.     As the ATF has explained, “bump-stock-type devices” are a type of firearm stock that

allows the firearm to slide back-and-forth freely in the shooter’s hands. Bump-Stock-Type

Devices, 83 Fed. Reg. 66514, 66516 (Dec. 26, 2018) (hereinafter, Final Rule).

47.     According to the ATF, when using a bump stock, a shooter rests his trigger finger on a

plastic ledge that is part of the bump stock (and not on the trigger), with that dominant hand

holding the stock firmly against his shoulder.

48.     Then, while “maintaining constant forward pressure with the non-trigger hand on the

barrel-shroud or fore-grip of the rifle, and maintaining the trigger finger on the device’s ledge

with constant rearward pressure[,]” the shooter engages the trigger. Final Rule, 83 Fed. Reg. at

66518.

49.     The recoil from the initial shot pushes the firearm rearward and causes the trigger to lose

contact with the finger and manually reset. Final Rule, 83 Fed. Reg. at 66516-17.

50.     By applying continuous forward pressure with the non-trigger hand, the shooter is able to

force the trigger back into his trigger finger, and thus “re-engages by ‘bumping’ the shooter’s

stationary finger” into the trigger. Final Rule, 83 Fed. Reg. at 66516.

51.     The “Slide Fire” is a type of bump stock that was commercially available in the United

States starting in 2010.



                                                 9
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.11 Page 10 of 36




 52.    The Slide Fire device is a “hollow shoulder stock intended to be installed over the rear of

 an AR-15,” and is “intended to assist persons whose hands have limited mobility to ‘bump-fire’

 an AR-15 type rifle.” John R. Spencer, Chief, Firearms Technology Branch, Slide Fire Approval

 (June 7, 2010) (Slide Fire Approval).

 53.    “The stock has no automatically functioning mechanical parts or springs and performs no

 automatic mechanical function when installed.” Slide Fire Approval.

 54.    “In order to use the installed device, the shooter must apply constant forward pressure

 with the non-shooting hand and constant rearward pressure with the shooting hand.” Slide Fire

 Approval.

 55.    In reliance on this approval, Mr. Aposhian lawfully purchased a Slide Fire bump stock

 prior to its classification as a machinegun.

 56.    Mr. Aposhian continues to own a Slide Fire bump stock for personal use.

                B. ATF’s Approval of Other Bump Stocks

 57.    The ATF has consistently determined that bump stocks, including the Slide Fire, are not

 machineguns under the relevant statutory definition, and it had never concluded otherwise.

 58.    In 2003, the ATF determined that a device called the “Akins Accelerator,” which used

 recoil springs to mechanically increase a firearm’s firing rate, was not a machinegun. See Akins

 v. United States, 82 Fed. Cl. 619, 621 (Ct. Cl. 2008).

 59.    Then, on “November 22, 2006, more than three years after ATF’s initial classification,”

 the ATF reversed course and declared the Akins Accelerator to be a machinegun. Id. at 621.

 60.    On December 13, 2006, the ATF followed up the Akins letters by issuing ATF Ruling

 2006-2, which classified as a machinegun any device that, “when activated by a single pull of

 the trigger, initiates an automatic firing cycle that continues until the finger is released or the



                                                  10
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.12 Page 11 of 36




 ammunition supply is exhausted.” Classification of Devices Exclusively Designed to Increase

 the Rate of Fire of a Semiautomatic Firearm, ATF Rul. 2006-2, at 3 (Dec. 13, 2006) (ATF Rul.

 2006-2).

 61.       The ATF focused on the statutory phrase “single pull of the trigger,” and held that the

 Akins Accelerator was a machinegun because “when activated by a single pull of the trigger, [it]

 initiates an automatic firing cycle that continues until either the finger is released or the

 ammunition supply is exhausted.” ATF Rul. 2006-2, at 2-3.

 62.       In reaching this conclusion, the ATF highlighted the effect of the Akins Accelerator’s

 recoil spring:

           A shooter pulls the trigger which causes the firearm to discharge. As the firearm
           moves rearward in the composite stock, the shooter’s trigger finger contacts the
           stock. The trigger mechanically resets, and the device, which has a coiled spring
           located forward of the firearm receiver, is compressed. Energy from this spring
           subsequently drives the firearm forward into its normal firing position and, in turn,
           causes the trigger to contact the shooter’s trigger finger. Provided the shooter
           maintains finger pressure against the stock, the weapon will fire repeatedly until the
           ammunition is exhausted or the finger is removed.

 ATF Rul. 2006-2, at 2.

 63.       After ATF Ruling 2006-02 was issued, manufacturers requested classification of bump-

 stock devices that did not use a spring to mechanically cause the trigger to contact the shooter’s

 finger.

 64.       In every case since Ruling 2006-02, the ATF concluded that bump-stock devices that did

 not use a spring were not machineguns under the statutory definitions.

 65.       Since issuing Ruling 2006-02, the ATF has never interpreted the statutory definition of

 machinegun to encompass bump stocks that rely exclusively on the shooter’s physical

 manipulation of the trigger, instead of a spring mechanism.




                                                    11
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.13 Page 12 of 36




 66.    On June 18, 2008, the ATF approved a bump-stock device that allowed the shooter to use

 the firearm’s recoil to force the trigger back against the shooter’s finger, without utilizing a

 spring.

 67.    As described by the ATF, if an “intermediate amount of pressure is applied to the fore-

 end [of the firearm] with the support hand, the shoulder stock device will recoil forward far

 enough to allow the trigger to mechanically reset.” (emphasis in original).

 68.    So long as the shooter “[c]ontinued intermediate pressure” “to the fore-end,” the recoil

 would “push the receiver assembly forward until the trigger re-contacts the shooter’s stationary

 firing hand finger, allowing a subsequent shot to be fired.”

 69.    The ATF concluded this did not meet the statutory definition because “every subsequent

 shot depends on the shooter applying the appropriate amount of forward pressure to the fore-end

 and timing it to contact the trigger finger of the firing hand,” and “each shot [was] fired by a

 single function of the trigger” because “the shooter pulls the firearm forward to fire each shot.”

 70.    Since the June 18, 2008 letter ruling, the ATF has issued approvals for at least 11

 additional bump-stock devices that did not utilize springs.

 71.    On June 26, 2008, the ATF approved a bump-stock device because “the absence of an

 accelerator spring … prevents the device from operating automatically” and thus was not a

 machinegun.

 72.    On June 7, 2010, the ATF concluded that the Slide Fire bump stock, which is the type

 owned by Plaintiff, “has no automatically functioning mechanical parts or springs and performs

 no automatic mechanical function when installed.”

 73.    Accordingly, the ATF said that the Slide Fire “is a firearm part and is not regulated as a

 firearm under Gun Control Act or the National Firearm Act.”



                                                  12
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.14 Page 13 of 36




 74.    On May 25, 2011, the ATF approved a stock designed to fit over a rifle and allow the

 rifle “to reciprocate back and forth in a linear motion,” because the “absence of an accelerator

 spring or similar component in the submitted device prevents the device from operating

 automatically as described in ATF Ruling 2006-2.”

 75.    On March 9, 2011, the ATF approved “a sliding shoulder-stock type buffer-tube

 assembly” fitted over a rifle because it “has no automatically functioning mechanical parts or

 springs and performs no automatic mechanical function.”

 76.    On April 2, 2012, the ATF approved a “plastic shoulder stock designed to function on an

 AR-15 type rifle” because it too required the application of “the appropriate amount of forward

 pressure to the fore-end,” and thus was “incapable of initiating an automatic firing cycle.”

 77.    On July 9, 2012, the ATF approved a “replacement shoulder stock for a Saiga-12 type

 shotgun” which “allows the shotgun to slide back and forth, independently of the shoulder stock

 and pistol grip,” and found that it “is a firearm part and is not regulated.”

 78.    On July 13, 2012, the ATF approved a “‘bump fire’ type stock designed for use with a

 semiautomatic AK-pattern type rifle,” which allowed the rifle “to reciprocate back and forth in a

 linear motion,” and found it was “NOT a machinegun under the NFA … or the GCA.”

 79.    On February 11, 2013, the ATF approved the “Bumpski” bump fire stock and, for the

 same reasons as above, concluded that “it is NOT a machinegun under the NFA … or the

 GCA.”

 80.    On May 1, 2013, the ATF approved the “HailStorm” “‘bump-fire’ type stock,” once

 again because the device lacked “any operating springs, bands, or other parts which would

 permit automatic firing.”




                                                  13
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.15 Page 14 of 36




 81.      On September 14, 2015, the ATF approved yet another bump-stock device because it too

 required manual input from the shooter and lacked springs or other similar parts.

 82.      Finally, on April 6, 2017, the ATF again approved a “Bump Fire Stock” because, like all

 the others, the device required manual input from the shooter and lacked springs or other similar

 parts.

 83.      Indeed, the ATF’s position on these devices was so well established that on April 16,

 2013, Richard W. Marianos, ATF Assistant Director for Public and Governmental Affairs,

 rejected a congressional request to reclassify bump stocks as machineguns.

 84.      The ATF explained that, in the past, the “Akins Accelerator incorporated a mechanism to

 automatically reset and activate the fire-control components of a firearm,” whereas modern

 bump stocks like “the Slide Fire Solutions stock,” “require[] continuous multiple inputs by the

 user for each successive shot.” Letter from Richard W. Marianos, ATF Assistant Director Public

 and Governmental Affairs, to Representative Ed Perlmutter, at 1-2 (Apr. 16, 2013).

 85.      The ATF noted that bump fire stocks “do not fall within any of the classifications for

 firearm contained in Federal law” and the “ATF does not have the authority to restrict their

 lawful possession, use, or transfer.” Id. at 2.

          III. ATF’S AND CONGRESS’ ACTIONS FOLLOWING THE LAS VEGAS SHOOTING

 86.      On October 1, 2017, a shooter opened fire on a large crowd of people in Las Vegas,

 Nevada, killing 58 people and injuring hundreds of others. Final Rule, 83 Fed. Reg. at 66516.

 87.      Some of the firearms found at the scene reportedly were equipped with bump fire stocks.

 88.      Following the Las Vegas mass shooting, there was significant political pressure on the

 ATF, Congress, and the Trump Administration to ban the ownership of bump stocks.




                                                   14
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.16 Page 15 of 36




 89.    Nevertheless, the ATF continued to insist that it had no legal authority to regulate bump

 stocks, consistent with more than 15 years of agency precedent, spanning three presidential

 administrations.

 90.    On October 2, 2017, ATF Acting Director Thomas Brandon sent an email to a

 subordinate, asking “are these [bump stocks] ‘ATF approved’ as advertised?”

 91.    On October 2, 2017, Acting Director Brandon received a reply that said, “They are

 approved as advertised as long as an individual doesn’t perform additional modifications to the

 firearm.”

 92.    On October 4, 2017, Representative David Cicilline proposed H.R. 3947, “The

 Automatic Gunfire Prevention Act,” which would have amended the GCA to prohibit any

 “trigger crank, a bump-fire device, or any part, combination of parts, component, device,

 attachment, or accessory that is designed or functions to accelerate the rate of fire of a

 semiautomatic rifle but not convert the semiautomatic rifle into a machinegun.”

 93.    H.R. 3947 was never advanced in the House and lapsed with the conclusion of the 115th

 Congress.

 94.    Also on October 4, 2017, Senator Dianne Feinstein proposed S. 1916, which was

 identical to H.R. 3947.

 95.    On October 10, 2017, Representative Carlos Curbelo proposed H.R. 3999, which would

 have amended the GCA to prohibit bump-stock devices.

 96.    The bill, which apparently recognized that bump stocks could not be classified as

 machineguns, would have added a new prohibition to the GCA for “any part or combination of

 parts that is designed and functions to increase the rate of fire of a semiautomatic rifle but does

 not convert the semiautomatic rifle into a machinegun.”



                                                 15
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.17 Page 16 of 36




 97.    H.R. 3999 was never advanced in the House and lapsed with the conclusion of the 115th

 Congress.

 98.    On October 31, 2017, Representative Brian Fitzpatrick introduced H.R. 4168, “Closing

 the Bump-Stock Loophole Act,” to amend the NFA to require registration of any “reciprocating

 stock, or any other device which is designed to accelerate substantially the rate of fire of a

 semiautomatic weapon.”

 99.    H.R. 4168 also failed to advance in the House and expired with the conclusion of the

 115th Congress.

 100. On December 26, 2017, after President Donald J. Trump asked his administration to

 review how bump stocks and similar devices were regulated, the ATF issued an “Advance

 Notice of Proposed Rulemaking” (ANPRM) asking for public comment as to whether bump

 stocks had been properly classified as “accessories” under federal law. 82 Fed. Reg. 60929

 (Dec. 26, 2017).

 101. On February 20, 2018, President Trump issued a memorandum titled, “Presidential

 Memorandum on the Application of the Definition of Machinegun to ‘Bump Fire’ Stocks and

 Other Similar Devices.”

 102. In the memorandum President Trump “direct[ed] the Department of Justice to dedicate all

 available resources” “to propose for notice and comment a rule banning all devices that turn

 legal weapons into machineguns” as “expeditiously as possible.”

 103. On February 20, 2018, Senator Feinstein issued a press release in response to the

 presidential memo, which said, “The ATF currently lacks authority under the law to ban bump

 stocks. The agency made this clear in a 2013 letter to Congress, writing that ‘stocks of this type

 are not subject to the provisions of federal firearms statutes.’ The ATF director said the same



                                                 16
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.18 Page 17 of 36




 thing to police chiefs a few months ago, which they confirmed in an open Judiciary Committee

 hearing.”

 104. On February 28, 2018, Senator Jeff Flake introduced S. 2475, the “Banning Unlawful

 Machinegun Parts Act of 2018,” which would have amended both the NFA and the GCA to

 prospectively ban any unregistered device that “materially increases the rate of fire of the

 firearm” or “approximates the action or rate of fire of a machinegun.”

 105. Like H.R. 3947 and H.R. 3999, this legislation recognized that such devices were “not a

 machinegun” under existing definitions.

 106. S. 2475 did not advance in the Senate and expired at the conclusion of the 115th

 Congress.

 107. On March 14, 2018, the Senate Judiciary Committee held a hearing where it considered

 Senator Feinstein’s bump-stock legislation.

 108. At the hearing ATF Acting Director Brandon testified that legislation would be “clearly

 the best route” to attempt to regulate bump stocks, even though the ATF had by then already

 issued the ANPRM.

 109. Acting Director Brandon also testified that on October 1, 2017, he had consulted with

 “technical experts,” “firearms experts” and “lawyers” within the ATF, and the consensus within

 the agency was that “bump stocks” “didn’t fall within the Gun Control Act and the National

 Firearms Act.”

 110. Acting Director Brandon testified, however, that he had since changed his position based

 on input from the Attorney General.

 111. S. 1916 did not advance from the Judiciary Committee and expired at the conclusion of

 the 115th Congress.



                                                 17
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.19 Page 18 of 36




 112. Senator Feinstein issued a statement on March 23, 2018, saying in full:

          Until today, the ATF has consistently stated that bump stocks could not be banned
          through regulation because they do not fall under the legal definition of a machine
          gun.

          Now, the department has done an about face, claiming that bump stocks do fall
          under the legal definition of a machine gun and it can ban them through regulations.
          The fact that ATF said as recently as April 2017 that it lacks this authority gives
          the gun lobby and its allies even more reason to file a lawsuit to block the
          regulations.

          Unbelievably, the regulation hinges on a dubious analysis claiming that bumping
          the trigger is not the same as pulling it. The gun lobby and manufacturers will have
          a field day with this reasoning. What’s more, the regulation does not ban all devices
          that accelerate a semi-automatic weapons rate of fire to that of a machine gun.

          Both Justice Department and ATF lawyers know that legislation is the only way to
          ban bump stocks. The law has not changed since 1986, and it must be amended to
          cover bump stocks and other dangerous devices like trigger cranks. Our bill does
          this—the regulation does not.

 113. Thus, even in the aftermath of the Las Vegas shooting, the ATF and Congress all

 maintained that bump stocks could not be deemed machineguns under existing federal law.

          IV. THE FINAL RULE

 114. On March 29, 2018, the ATF issued a “Notice of Proposed Rulemaking,” (NPRM)

 proposing to classify bump stocks as machineguns, and to make amendments to ATF’s

 definitions of machinegun in the Code of Federal Regulations. 83 Fed. Reg. 13442 (Mar. 29,

 2018).

 115. The NPRM recounted how it had been issued “in response” to correspondence it had

 received “from members of the United States Senate and the United States House of

 Representatives, as well as nongovernmental organizations,” and at the prompting of President

 Trump in his presidential memorandum, all “[f]ollowing the mass shooting in Las Vegas on

 October 1, 2017.” 83 Fed. Reg. at 13443, 13446.



                                                   18
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.20 Page 19 of 36




 116. On December 26, 2018, the Attorney General and the ATF issued their Final Rule. 83

 Fed. Reg. at 66514.

 117. The Final Rule amends the statutory definition of a “machinegun” by amending three

 regulations, namely 27 C.F.R. §§ 447.11, 478.11 and 479.11.

 118. The amendment to Section 447.11 modifies the definition of “machinegun” under the

 Arms Export Control Act, 22 U.S.C. § 2778, pursuant to the President’s authority to designate

 items on the United States Munitions List. Final Rule, 83 Fed. Reg. at 66553-54.

 119. The amendment to Section 478.11 modifies the definition of machinegun under the GCA,

 purportedly under the Attorney General’s authority set out in 18 U.S.C. § 926(a). Final Rule, 83

 Fed. Reg. at 66554.

 120. The amendment to Section 479.11 modifies the definition of machinegun under the NFA,

 purportedly under the authorization of 26 U.S.C. § 7805. Final Rule, 83 Fed. Reg. at 66554.

 121. Under the final rule all three definitions are the same.

 122. For all provisions, a “machinegun” means any weapon

       which shoots, is designed to shoot, or can be readily restored to shoot, automatically
       more than one shot, without manual reloading, by a single function of the trigger.
       The term shall also include the frame or receiver of any such weapon, any part
       designed and intended solely and exclusively, or combination of parts designed and
       intended, for use in converting a weapon into a machinegun, and any combination
       of parts from which a machinegun can be assembled if such parts are in the
       possession or under the control of a person. For purposes of this definition, the term
       ‘automatically’ as it modifies ‘shoots, is designed to shoot, or can be readily
       restored to shoot,’ means functioning as the result of a self-acting or self-regulating
       mechanism that allows the firing of multiple rounds through a single function of
       the trigger; and ‘single function of the trigger’ means a single pull of the trigger
       and analogous motions. The term ‘machinegun’ includes a bump-stock-type
       device, i.e., a device that allows a semi-automatic firearm to shoot more than one
       shot with a single pull of the trigger by harnessing the recoil energy of the semi-
       automatic firearm to which it is affixed so that the trigger resets and continues
       firing without additional physical manipulation of the trigger by the shooter.

 Final Rule, 83 Fed. Reg. at 66553-54 (emphasis added).

                                                 19
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.21 Page 20 of 36




 123. Because these devices had been previously approved by the ATF for sale, “current

 possessors of these devices will be required to destroy the devices or abandon them at an ATF

 office prior to the effective date of the rule.” Final Rule, 83 Fed. Reg. at 66514.

 124. The rule is scheduled to take effect on March 26, 2019. Final Rule, 83 Fed. Reg. at

 66555.

 125. The ATF has estimated that as many as 520,000 bump-stock devices were sold legally

 between 2010 and 2018, each at a price of between $179.95 and $425.95. Final Rule, 83 Fed.

 Reg. at 66547.

 126. In total, the ATF has estimated that Americans spent $102.5 million on the purchase of

 these devices, all of which have now been ordered to be destroyed or surrendered to the ATF.

 Final Rule, 83 Fed. Reg. at 66547.



       COUNT I—VIOLATION OF U.S. CONSTITUTION, ARTICLE I, § 1—
  THE DEFENDANTS LACKED STATUTORY AUTHORITY TO ISSUE THE FINAL
                               RULE
                    PLAINTIFF V. DEFENDANTS

 127. Plaintiff repeats and realleges each and every allegation hereinabove as if fully set forth

 herein.

 128. Article I, § 1 of the Constitution provides: “All legislative Powers herein granted shall be

 vested in a Congress of the United States.”

 129. No agency has any inherent power to make law, and “an agency literally has no power to

 act … unless and until Congress confers power upon it.” La. Pub. Serv. Comm’n v. FCC, 476

 U.S. 355, 374 (1986).

 130. Congress did not prohibit the possession of bump-stock devices, including the Slide Fire,

 by statute.

                                                 20
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.22 Page 21 of 36




 131. Congress gave only the Secretary of the Treasury substantive rulemaking authority under

 the National Firearms Act.

 132. Neither the Attorney General nor the Bureau of Alcohol, Tobacco, Firearms and

 Explosives has any substantive rulemaking authority under the NFA.

 133. The Final Rule, which was issued by the ATF and signed by the Acting Attorney

 General, purports to rewrite the definition of “machinegun” set out in the NFA.

 134. The Secretary of the Treasury has not approved the Final Rule.

 135. The Final Rule was issued without any statutory authority and therefore violates Article I,

 § 1 of the U.S. Constitution.

 136. As a result of the foregoing, Plaintiff is entitled to a declaratory judgment and permanent

 injunction barring enforcement of the Final Rule against him and all those similarly situated

 within the jurisdiction of the United States District Court for the District of Utah, attorneys’

 fees, expenses, costs and disbursements, and any other relief that may be appropriate.



COUNT II—VIOLATION OF U.S. CONSTITUTION, ARTICLES I, §§ 1, 7 AND II, § 3—
 THE DEFENDANTS HAVE VIOLATED THEIR CONSTITUTIONAL OBLIGATIONS
        BY AMENDING CONGRESSIONALLY-APPROVED STATUTES
                    PLAINTIFF V. DEFENDANTS

 137. Plaintiff repeats and realleges each and every allegation hereinabove as if fully set forth

 herein.

 138. Article I, § 1 of the Constitution provides: “All legislative Powers herein granted shall be

 vested in a Congress of the United States.”

 139. Article I, § 7, Clauses 2 and 3 of the Constitution require that “Every Bill” shall be

 passed by both the House of Representatives and the Senate and signed by the President “before

 it [may] become a Law.”

                                                 21
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.23 Page 22 of 36




 140. Article II, § 3 of the Constitution directs that the President “shall take Care that the Law

 be faithfully executed … .”

 141. A Court is constitutionally obligated to “reject administrative constructions which are

 contrary to clear congressional intent.” Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc.,

 467 U.S. 837, 843 n. 9 (1984); see also Webster v. Luther, 163 U.S. 331, 342 (1896) (“[T]his

 court has often said that it will not permit the practice of an executive department to defeat the

 obvious purpose of a statute.”)

 142. Congress did not prohibit the possession of bump-stock devices, including the Slide Fire,

 by statute.

 143. Bump stocks are not regulated “machineguns” under the text of the National Firearms

 Act or the Gun Control Act.

 144. Both the National Firearms Act and the Gun Control Act were passed by both chambers

 of the Congress and presented to the President for approval.

 145. The Final Rule directly and deliberately conflicts with the statutory definition of a

 “machinegun” set out in 26 U.S.C. § 5845(b) and incorporated at 18 U.S.C. § 921(23).

 146. The Final Rule was not passed by either chamber of the Congress nor was it presented to

 the President for approval.

 147. Instead, the Final Rule was written and signed by the ATF and Acting Attorney General,

 neither of whom is politically accountable to the American people.

 148. The Final Rule conflicts with the statutory text and thus violates Article I, § 1 of the U.S.

 Constitution.

 149. The ATF and the Acting Attorney General have rejected their sworn obligation to take

 care that the laws are faithfully executed under Article II, § 3 of the U.S. Constitution because



                                                 22
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.24 Page 23 of 36




 they have promulgated the Final Rule in direct conflict with the statutory text passed by

 Congress.

 150. The ATF and the Acting Attorney General have evaded the bicameralism and

 presentment requirements set out in Article I, § 7 of the U.S. Constitution because they have

 amended Congressionally-approved statutes, which were passed in compliance with these

 procedures, without also following the required processes.

 151. The ATF and the Acting Attorney General have also evaded the bicameralism and

 presentment requirements set out in Article I, § 7 of the U.S. Constitution because Congress

 considered at least five different bills during the 115th Congress, which would have regulated

 bump stocks, but it did not enact any of them.

 152. Rather than allow the democratic process to function as the Constitution requires, the

 ATF and the Acting Attorney General promulgated the Final Rule without statutory input from

 Congress.

 153. As a result of the foregoing, Plaintiff is entitled to a declaratory judgment and permanent

 injunction barring enforcement of the Final Rule against him and all those similarly situated

 within the jurisdiction of the United States District Court for the District of Utah, attorneys’

 fees, expenses, costs and disbursements, and any other relief that may be appropriate.


 COUNT III—VIOLATION OF U.S. CONSTITUTION, ARTICLES I, § 1 AND II, § 3—
                         NON-DIVESTMENT
                     PLAINTIFF V. DEFENDANTS

 154. Plaintiff repeats and realleges each and every allegation hereinabove as if fully set forth

 herein.

 155. Article I, § 1 of the Constitution provides: “All legislative Powers herein granted shall be

 vested in a Congress of the United States.”

                                                  23
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.25 Page 24 of 36




 156. Article II, § 3 of the Constitution directs that the President “shall take Care that the Law

 be faithfully executed … .”

 157. A “fundamental precept” of “another strand of [] separation-of-powers jurisprudence, the

 delegation doctrine,” “is that the lawmaking function belongs to Congress, U.S. Const., Art. I, §

 1, and may not be conveyed to another branch or entity.” Loving v. United States, 517 U.S. 748,

 758 (1996).

 158. Congress may not “abdicate or [] transfer to others the essential legislative functions with

 which it is thus vested.” A.L.A. Schecter Poultry Corp. v. United States, 295 U.S. 495, 529

 (1935).

 159. Neither the President no his subordinates, therefore, may exercise, Congress’ legislative

 power to declare entirely “what circumstances … should be forbidden” by law. Panama

 Refining Co. v. Ryan, 293 U.S. 388, 418-19 (1935).

 160. Congress did not prohibit the possession of bump-stock devices, including the Slide Fire,

 by statute.

 161. Bump stocks are not regulated “machineguns” under the text of the National Firearms

 Act or the Gun Control Act.

 162. Ownership of the Slide Fire bump stock has not been prohibited by any act of Congress.

 163. Congress considered at least five different bills during the 115th Congress, which would

 have regulated bump stocks, but it did not enact any of them.

 164. The Acting Attorney General, at the President’s direction, promulgated the Final Rule to

 criminalize conduct not covered by statute.

 165. The Attorney General is also tasked with enforcing and prosecuting violations of the

 NFA, the GCA, and the new requirements set out in the Final Rule. The Acting Attorney



                                                24
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.26 Page 25 of 36




 General’s statutory rewrite will make owners of the estimated 520,000 lawfully acquired bump

 stocks into felons, despite the lack of a statutory prohibition on these items.

 166. Congress did not divest itself of the authority to define the term “machinegun” under the

 NFA and GCA.

 167. Even if Congress wanted to divest itself of that authority, it could not do so because

 defining crimes is an essential legislative function reserved exclusively for Congress.

 168. Congress may not divest itself of the authority to define the term “machinegun” under the

 NFA and GCA, because doing so would allow the Executive Branch, not Congress, to define

 what circumstances will be made criminal.

 169. The Final Rule violated Article I, § 1 and Article II, § 3 of the U.S. Constitution because

 it improperly defined a crime even though Congress did not delegate the authority to define the

 term “machinegun.”

 170. The Final Rule also violated Article I, § 1 and Article II, § 3 of the U.S. Constitution

 because, even if Congress attempted to divest itself of its legislative power, the Executive

 Branch may not rewrite criminal prohibitions in this fashion.

 171. As a result of the foregoing, Plaintiff is entitled to a declaratory judgment and permanent

 injunction barring enforcement of the Final Rule against him and all those similarly situated

 within the jurisdiction of the United States District Court for the District of Utah, attorneys’

 fees, expenses, costs and disbursements, and any other relief that may be appropriate.


  COUNT IV—VIOLATION OF U.S. CONSTITUTION, ARTICLES I, § 1 AND II, § 3—
             VIOLATION OF THE SEPARATION OF POWERS
                     PLAINTIFF V. DEFENDANTS

 172. Plaintiff repeats and realleges each and every allegation hereinabove as if fully set forth

 herein.

                                                 25
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.27 Page 26 of 36




 173. Article I, § 1 of the Constitution provides: “All legislative Powers herein granted shall be

 vested in a Congress of the United States.”

 174. Article II, § 3 of the Constitution directs that the President “shall take Care that the Law

 be faithfully executed … .”

 175. “Even before the birth of this country, separation of powers was known to be a defense

 against tyranny,” and “it remains a basic principle of our constitutional scheme that one branch

 of the Government may not intrude upon the central prerogatives of another.” Loving v. United

 States, 517 U.S. 748, 756-57 (1996).

 176. Congress did not prohibit the possession of bump-stock devices, including the Slide Fire,

 by statute.

 177. Bump stocks are not regulated “machineguns” under the text of the National Firearms

 Act or the Gun Control Act.

 178. Ownership of the Slide Fire bump stock has not been prohibited by any act of Congress.

 179. Congress considered at least five different bills during the 115th Congress, which would

 have regulated bump stocks, but it did not enact any of them.

 180. The Acting Attorney General, at the President’s direction, promulgated the Final Rule to

 criminalize conduct not covered by statute.

 181. The Attorney General is also tasked with enforcing and prosecuting violations of the

 NFA, the GCA, and the new requirements set out in the Final Rule.

 182. The Acting Attorney General’s purported interpretation will make owners of the

 estimated 520,000 lawfully acquired bump stocks into felons, despite the lack of a statutory

 prohibition on these items.




                                                26
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.28 Page 27 of 36




 183. The Acting Attorney General may not define the scope of a criminal statute that he is

 tasked with enforcing, because that would combine the lawmaking and law-enforcing powers in

 the same person or entity—which violates the separation of powers.

 184. It is intolerable for the law-making and law-enforcing powers to be combined in the

 person of a single individual officeholder when criminal penalties are at stake.

 185. The Final Rule therefore violates the separation of powers established by Article I, § 1

 and Article II, § 3 of the U.S. Constitution.

 186. As a result of the foregoing, Plaintiff is entitled to a declaratory judgment and permanent

 injunction barring enforcement of the Final Rule against him and all those similarly situated

 within the jurisdiction of the United States District Court for the District of Utah, attorneys’

 fees, expenses, costs and disbursements, and any other relief that may be appropriate.



      COUNT V—VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT,
       5 U.S.C. § 706(2)(C) – RULE IN EXCESS OF STATUTORY AUTHORITY
                             PLAINTIFF V. DEFENDANTS

 187. Plaintiff repeats and realleges each and every allegation hereinabove as if fully set forth

 herein.

 188. Under the National Firearms Act, Congress provided the Attorney General with the

 authority to administer and enforce the statute. 26 U.S.C. § 7801(a)(1)(2)(A).

 189. Congress also provided the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF),

 under the authority of the Attorney General, with the authority to issue certain “rulings and

 interpretations” related to the National Firearms Act’s requirements. 26 U.S.C. § 7801(a)(2)(B).

 190. Congress granted the Secretary of the Treasury the authority to “prescribe all needful

 rules and regulations for the enforcement of [the National Firearms Act], including all rules and



                                                 27
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.29 Page 28 of 36




 regulations as may be necessary by reason of any alteration of law in relation to internal

 revenue.” 26 U.S.C. § 7805(a).

 191. Neither the Attorney General nor the ATF has any substantive rulemaking authority

 under 26 U.S.C. § 7805(a).

 192. With respect to the Gun Control Act, Congress granted the Attorney General the

 authority to “prescribe only such rules and regulations as are necessary to carry out the

 provisions of” the GCA. 18 U.S.C. § 926(a).

 193. This authority had previously belonged to the Secretary of the Treasury. See Pub.L. 107-

 296, Title XI, § 1112(f)(6), Nov. 25, 2002, 116 Stat. 2276 (transferring Secretary’s authority to

 the Attorney General).

 194. The Attorney General has delegated his authority under the GCA to the ATF. 28 C.F.R.

 § 0.130(a)(1).

 195. The statutory definition of machinegun is set out in the NFA at 26 U.S.C. § 5845(b).

 196. The GCA incorporates that definition by reference at 18 U.S.C. § 921(23).

 197. The Final Rule, which was issued by the ATF and signed by the Acting Attorney

 General, purports to rewrite the definition of “machinegun” set out in the NFA at 26 U.S.C.

 § 5845(b).

 198. The Final Rule attempts to incorporate this rewritten definition by reference in the GCA.

 199. The Final Rule was issued under the Acting Attorney General’s claimed authority under

 18 U.S.C. § 926(a) and 26 U.S.C. §§ 7801(a)(2)(A), 7805(a).

 200. The Attorney General has no substantive rulemaking authority related to the NFA under

 26 U.S.C. § 7805(a).




                                                28
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.30 Page 29 of 36




 201. Only the Secretary of the Treasury has substantive rulemaking authority related to the

 NFA under 26 U.S.C. § 7805(a).

 202. The Secretary of the Treasury has not approved the Final Rule.

 203. The Attorney General’s rulemaking authority under 18 U.S.C. § 926(a) cannot operate to

 rewrite a separate statute under which the Attorney General has no substantive rulemaking

 authority.

 204. The Attorney General’s administrative and enforcement authority under 26 U.S.C.

 § 7801(a)(2)(A) does not allow the Attorney General to issue substantive rules.

 205. The ATF’s interpretive authority under 26 U.S.C. § 7801(a)(2)(B) does not allow the

 ATF to issue substantive rules.

 206. The Acting Attorney General lacks the statutory authority to issue the Final Rule,

 revising the statutory definition found in 26 U.S.C. § 5845(b).

 207. The Final Rule was issued in excess of statutory authority and is therefore invalid.

 208. As a result of the foregoing, Plaintiff is entitled to a declaratory judgment and permanent

 injunction barring enforcement of the Final Rule against him and all those similarly situated

 within the jurisdiction of the United States District Court for the District of Utah, attorneys’

 fees, expenses, costs and disbursements, and any other relief that may be appropriate.

      COUNT VI—VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT,
        5 U.S.C. §§ 706(2)(A), (C), RULE IN EXCESS OF STATUTORY AUTHORITY
                  AND OTHERWISE NOT IN ACCORDANCE WITH LAW
                            PLAINTIFF V. DEFENDANTS

 209. Plaintiff repeats and realleges each and every allegation hereinabove as if fully set forth

 herein.

 210. As defined by Congress, under both the GCA and NFA, the term “machinegun” “means

 any weapon which shoots, is designed to shoot, or can be readily restored to shoot,

                                                 29
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.31 Page 30 of 36




 automatically more than one shot, without manual reloading, by a single function of the trigger.

 The term shall also include the frame or receiver of any such weapon, any part designed and

 intended solely and exclusively, or combination of parts designed and intended, for use in

 converting a weapon into a machinegun, and any combination of parts from which a

 machinegun can be assembled if such parts are in the possession or under the control of a

 person.” 26 U.S.C. § 5845(b); see also 18 U.S.C. § 921(23) (“The term ‘machinegun’ has the

 meaning given such term in section 5845(b) of the National Firearms Act.”).

 211. The Supreme Court has explained that the term “automatically” means the firearm will

 continue to fire rounds without additional “manual manipulation” by the operator after the

 initiation of firing. Staples v. United States, 511 U.S. 600, 602 n. 1 (1994).

 212. The phrase “single function of the trigger” means the operator engages the triggering

 mechanism through a single physical act.

 213. Courts have said that a “single function of the trigger” can be accomplished by any

 physical manipulation that initiates a firing sequence, whether or not the shooter pulls a lever on

 the firearm. See United States v. Fleischli, 305 F.3d 643, 655 (7th Cir. 2002).

 214. A “single function of the trigger” means that the trigger does not mechanically reset

 between shots.

 215. The Slide Fire bump-stock device is a hollow shoulder stock intended to be installed over

 the rear of an AR-15, and it is intended to assist persons whose hands have limited mobility to

 “bump-fire” an AR-15 type rifle.

 216. The stock has no automatically functioning mechanical parts or springs and performs no

 automatic mechanical function when installed.




                                                 30
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.32 Page 31 of 36




 217. In order to use the installed device, the shooter must apply constant forward pressure with

 the non-shooting hand and constant rearward pressure with the shooting hand.

 218. The recoil from the initial shot pushes the firearm rearward and causes the trigger to lose

 contact with the finger and manually reset.

 219. By applying continuous forward pressure with the non-trigger hand, the shooter is able to

 force the trigger back into his trigger finger and thus re-engages by “bumping” the shooter’s

 stationary finger into the trigger.

 220. Under the statutory definition, the Slide Fire bump stock is not a machinegun because it

 requires additional manual manipulation of the firearm by the operator to place another round in

 the chamber after each round is fired.

 221. Under the statutory definition, the Slide Fire bump stock is not a machinegun because it

 requires the shooter to manually engage a single function of the trigger for each round that is

 fired.

 222. Under the statutory definition, the Slide Fire bump stock is not a machinegun because the

 trigger mechanism manually resets between each round that is fired.

 223. The new rule defines a machinegun as any weapon

          which shoots, is designed to shoot, or can be readily restored to shoot,
          automatically more than one shot, without manual reloading, by a single function
          of the trigger. The term shall also include the frame or receiver of any such
          weapon, any part designed and intended solely and exclusively, or combination of
          parts designed and intended, for use in converting a weapon into a machinegun,
          and any combination of parts from which a machinegun can be assembled if such
          parts are in the possession or under the control of a person. For purposes of this
          definition, the term ‘automatically’ as it modifies ‘shoots, is designed to shoot, or
          can be readily restored to shoot,’ means functioning as the result of a self-acting
          or self-regulating mechanism that allows the firing of multiple rounds through a
          single function of the trigger; and ‘single function of the trigger’ means a single
          pull of the trigger and analogous motions. The term ‘machinegun’ includes a
          bump-stock-type device, i.e., a device that allows a semi-automatic firearm to
          shoot more than one shot with a single pull of the trigger by harnessing the recoil

                                                   31
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.33 Page 32 of 36




        energy of the semi-automatic firearm to which it is affixed so that the trigger
        resets and continues firing without additional physical manipulation of the trigger
        by the shooter.

 Final Rule, 83 Fed. Reg. at 66553-54.

 224. The Final Rule conflicts with the statutory definition because it expands the definition of

 “automatically” to exclude any type of additional manual manipulation of the firearm by the

 operator that places another round in the chamber after each round is fired, other than the

 rearward action of the trigger mechanism.

 225. The Final Rule also conflicts with the statutory definition because it limits the definition

 of a “single function of the trigger” only to a “single pull of the trigger,” even where a shooter

 can manually engage the trigger’s function without “pulling” the trigger.

 226. The Final Rule further conflicts with the statutory definition because it expands the

 phrase “single function of the trigger” to include a series of shots between which the trigger

 function manually resets.

 227. The Final Rule is an unreasonable and arbitrary and capricious interpretation of the

 statutory definition because it expands the definition of “automatically” to ignore any type of

 additional manual manipulation of the firearm by the operator that places another round in the

 chamber after each round is fired, other than the rearward action of the trigger mechanism.

 228. The Final Rule is an unreasonable and arbitrary and capricious interpretation of the

 statutory definition because it limits the definition of a “single function of the trigger” only to a

 “single pull of the trigger,” even where a shooter can manually cause the trigger’s function

 without “pulling” the trigger.




                                                  32
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.34 Page 33 of 36




 229. The Final Rule is an unreasonable and arbitrary and capricious interpretation of the

 statutory definition because it expands the phrase “single function of the trigger” to include a

 series of shots between which the trigger function manually resets.

 230. The Final Rule was issued in excess of statutory jurisdiction, authority, limitations and

 short of statutory right and is therefore invalid under 5 U.S.C. § 706(2)(C).

 231. The Final Rule is arbitrary, capricious, an abuse of discretion and otherwise not in

 accordance with law and is therefore invalid under 5 U.S.C. § 706(2)(A).

 232. As a result of the foregoing, Plaintiff is entitled to a declaratory judgment and permanent

 injunction barring enforcement of the Final Rule against him and all those similarly situated

 within the jurisdiction of the United States District Court for the District of Utah, attorneys’

 fees, expenses, costs and disbursements, and any other relief that may be appropriate.

     COUNT VII—VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT,
         5 U.S.C. § 706(2)(A), RULE IS ARBITRARY AND CAPRICIOUS
                           PLAINTIFF V. DEFENDANTS

 233. Plaintiff repeats and realleges each and every allegation hereinabove as if fully set forth

 herein.

 234. Prior to the Las Vegas shooting on October 1, 2017, the ATF had consistently and

 frequently insisted that that bump-fire stocks, “do not fall within any of the classifications for

 firearm contained in Federal law” and the “ATF does not have the authority to restrict their

 lawful possession, use, or transfer.” Letter from Richard W. Marianos, ATF Assistant Director

 Public and Governmental Affairs, to Representative Ed Perlmutter, at 2 (Apr. 16, 2013).

 235. The FTB examined and reviewed the Slide Fire bump stock in 2010 and concluded that it

 was not a machinegun.




                                                  33
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.35 Page 34 of 36




 236. The Slide Fire bump stock owned by Plaintiff is materially identical to the stock

 approved by the ATF in 2010.

 237. On October 1, 2017, ATF Acting Director Brandon consulted with “technical experts,”

 “firearms experts” and “lawyers” within the ATF, who confirmed that “bump stocks” “didn’t

 fall within the Gun Control Act and the National Firearms Act.”

 238. The ATF reconsidered its position only in response to directions from the President of the

 United States and the Department of Justice.

 239. The ATF did not conduct any additional technical analysis of bump stocks prior to

 issuing the Final Rule.

 240. The ATF did not reexamine the Slide Fire before promulgating the Final Rule.

 241. The ATF relied on factors which Congress had not intended it to consider when it

 promulgated the Final Rule because it addressed a purely political question not within the

 ATF’s authority to consider.

 242. The ATF’s Final Rule also runs counter to the evidence before the agency, and its

 reversal was not prompted by any new evidence.

 243. The ATF’s Final Rule runs counter to the evidence before the agency, because it rejected

 the technical conclusions of its own experts at the insistence of the Department of Justice and

 the President.

 244. The ATF’s Final Rule is not a product of the agency’s expertise, because it contradicts

 the agency’s expert conclusions going back to at least 2006.

 245. The ATF’s Final Rule was issued after the Acting Attorney General overruled the ATF’s

 technical determination in favor of a policy determination on which the ATF had no expertise.




                                                34
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.36 Page 35 of 36




 246. The Final Rule is arbitrary, capricious, an abuse of discretion and otherwise not in

 accordance with law and is therefore invalid under 5 U.S.C. § 706(2)(A).

 247. As a result of the foregoing, Plaintiff is entitled to a declaratory judgment and permanent

 injunction barring enforcement of the Final Rule against him and all those similarly situated

 within the jurisdiction of the United States District Court for the District of Utah, attorneys’

 fees, expenses, costs and disbursements, and any other relief that may be appropriate.

                                     PRAYER FOR RELIEF

WHEREFORE, for the foregoing reasons, Plaintiff Mr. Aposhian demands judgment against

Defendants as follows:

        (i) The issuance of a preliminary injunction prohibiting Defendants from enforcing the

Final Rule against Plaintiff;

        (ii) The issuance of a preliminary injunction prohibiting Defendants from enforcing the

Final Rule against all persons similarly situated to the Plaintiff within the jurisdiction of the

United States District Court for the District of Utah;

        (iii) A declaratory judgment, pursuant to 28 U.S.C. § 2201, declaring that the Final Rule

promulgated by Defendants is unenforceable against Plaintiff;

        (iv) A declaratory judgment, pursuant to 28 U.S.C. § 2201, declaring that the Final Rule

promulgated by Defendants is unenforceable against all persons similarly situated to the Plaintiff

within the jurisdiction of the United States District Court for the District of Utah;

        (v) The issuance of a permanent injunction prohibiting Defendants from enforcing the

Final Rule against Plaintiff;




                                                  35
Case 2:19-cv-00037-JNP-CMR Document 2 Filed 01/16/19 PageID.37 Page 36 of 36




       (vi) The issuance of a permanent injunction prohibiting Defendants from enforcing the

Final Rule against all persons similarly situated to the Plaintiff within the jurisdiction of the

United States District Court for the District of Utah;

       (vii) An award of attorneys’ fees and costs to Plaintiff; and

       (viii) Any other relief as the Court deems just, equitable and proper.

                                         JURY DEMAND

Plaintiff herein demands a trial by jury of all triable issues in the present matter.



January 16, 2019

                                                               Respectfully,

                                                               SALCIDO LAW FIRM PLLC


                                                               /s/ Gerald M. Salcido_________
                                                               LOCAL COUNSEL




                                                               /s/ Caleb Kruckenberg
                                                               Caleb Kruckenberg
                                                               Litigation Counsel
                                                               Steve Simpson
                                                               Senior Litigation Counsel
                                                               New Civil Liberties Alliance
                                                               1225 19th St. NW, Suite 450
                                                               Washington, DC 20036
                                                               caleb.kruckenberg@ncla.legal
                                                               (202) 869-5217
                                                               Counsel for Plaintiff
                                                               Application for Admission Pro Hac
                                                               Vice Pending




                                                  36
